Order entered June 12, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00925-CR

                           BILLY LUFTHANSA BARNES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-22227-Y

                                              ORDER
       On April 24, 2013, this Court ordered court reporter Sharon Hazlewood to file, within

fifteen days, a supplemental record containing State’s Exhibit no. 1, a surveillance video. To

date, Ms. Hazlewood has neither filed the supplemental record nor communicated with the Court

regarding the status of the record.

       Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file, within TEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 1, a surveillance video. No further extensions will be granted. If

Ms. Hazlewood does not file the supplemental record within the time specified, the Court will

order that she not sit as a court reporter until the supplemental record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE